Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the Applicant’s communication filed on 2/11/2020. 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant’s reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a). 

Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indication of allowable subject matter: 
Kekki et al (patent number 8,538,433), hereinafter Kekki, teaches in Fig. 3A and par. 140, the source eNodeB sends a handover request to the target eNodeB, the handover request having a context of the UE; Kekki explains the meaning of "context data": user identifiers/addresses, security, QoS/bearer/services data, PDCP state data for the target base station to efficiently reserve resources for the handover. 

    PNG
    media_image1.png
    621
    596
    media_image1.png
    Greyscale

However, Kekki in combination with the other references cited in the analysis under 35 USC 103 would not teach or suggest or render obvious a UAV, unmanned aerial vehicle, sending a message to a target base station in a handover, the message having location information, context of the UAV, and also a list of second target base stations; the target base station then using the list to identify a second target base station, and the target base station sending to the identified second target base station the context of the UAV, as claimed.
All independent claims have limitations similar to the ones cited; therefore, the reasons would be similar. Therefore, in view of their respective base claims, the further limitations of the above-mentioned claims in combination with all of the limitations of the base claim and any intervening claims, are neither anticipated nor rendered obvious by the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
Lack of Antecedent Basis in the Claims
Claims 23, 24 recite the limitation "the base station". There is insufficient antecedent basis for this limitation in the claim. Please refer to MPEP 2173.05(e): "A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference. Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended. A claim which refers to "said aluminum lever," but recites only "a lever" earlier in the claim, is indefinite because it is uncertain as to the lever to which reference is made." In this case, claimed "the base station" is not previously mentioned in claims 23, 24, nor in the base claim 15 upon which they depend, nor in the intervening claims. The Examiner suggests the following correction: " a base station". Dependent claim 25 incorporates all limitations of claim 24, and is therefore indefinite for the same reasons.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Buchmueller et al (Patent No. 9,467,922), hereinafter Buchmueller teaches (please refer to Buchmueller Fig. 3), likewise the instant application, a method for performing deliveries via drones, where the route of a drone is pre-planned, for example delivery from A to B; Buchmueller's drone management server can pre-plan which base stations will serve the drone along the delivery route, and where to perform handovers.

    PNG
    media_image2.png
    430
    500
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.20.02.aia    Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56  to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C)  for any potential 35 U.S.C. 102(a)(2)  prior art against the later invention. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, 11, 15-17, 22, 26, 27, 31, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ubhi et al (publication number 2016/0300493), hereinafter Ubhi, and further in view of Ouyang et al (publication number 2018/0315320), hereinafter Ouyang.

Regarding claim 1, Ubhi teaches a method, comprising (please refer to Ubhi Fig. 1B, 4A, 4B – Fig. 4A and 4B represent a method): 

    PNG
    media_image3.png
    638
    1024
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    624
    552
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    608
    597
    media_image5.png
    Greyscale

receiving a request (Ubhi Fig. 4A step 405: UAV platform 230 receives, from user device 210, a request for a flight path from a current location to a destination location; claimed "connection establishment request" equates to Ubhi's "request for a flight path" in step 405, because a connection will be established in step 435 as a consequence of Ubhi's request in step 405) at a network entity (UAV platform at the bottom of Ubhi Fig. 1B) from a traffic management system (user devices in Ubhi Fig. 1B) of an unmanned aerial vehicle (see the UAV at the top of Ubhi Fig. 1B; Ubhi par. 1: an unmanned aerial vehicle (UAV) is an aircraft without a human pilot aboard), wherein the request comprises at least one of location information (claimed "location information" in the request equates to "destination location" in par. 37 in reference to Fig. 4A step 405: UAV platform 230 receives, from user device 210, a request for a flight path from a current location to a destination location; par. 69 provides a real-life example of a request for a flight path from Washington D.C. to Fairfax Va. for the UAV; in this case "location B" would be the destination at Fairfax Va.) or (the claim requirements after "or" are alternative to the requirements before "or") timing information of a planned route for the unmanned aerial vehicle (claimed "planned route" in the request equates to the flight path from a current location to a destination location in Ubhi par. 37, for example from Washington D.C. to Fairfax Va. in par. 69); and
establishing a connection between the unmanned aerial vehicle and a cellular network (Ubhi Fig. 1A, 1B represent a connection established between the UAV at the top and the wireless network; Ubhi par. 24 explains that the wireless network can be cellular) via the network entity (UAV platform at the bottom of Ubhi Fig. 1B) based on the request (Ubhi par. 57, 58 in reference to Fig. 4A steps 430, 435: UAV platform 230 generates flight path instructions that identify the selected network, and instructing UAV 220 to connect to network X, Y throughout the flight path; par. 12: UAV connects to the wireless network based on the selection of the wireless network; the UAV platform provides flight path instructions to the UAV, via the wireless network).  
Claimed "connection establishment request" equates to Ubhi's "request for a flight path" in step 405, because a connection will be established in step 435 as a consequence of Ubhi's request in step 405; however, Ubhi's "request for a flight path" is not explicitly named a "connection establishment request", as in the claim.
Ouyang teaches (please refer to Ouyang Fig. 18 and par. 122 in reference to step 411) receiving a connection establishment request at a network entity from a traffic management system (Ouyang Fig. 18 and par. 122 in reference to step 411: the ground station sends a two-party pairing request to the target unmanned aerial vehicle).

    PNG
    media_image6.png
    633
    969
    media_image6.png
    Greyscale

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Ubhi, by enabling Ubhi's networks to send a two-party pairing request to a target unmanned aerial vehicle, as suggested by Ouyang, so as to reduce complexity of communications between multiple applications and multiple unmanned aerial vehicles and improve efficiency of communications between multiple applications and multiple unmanned aerial vehicles (Ouyang par. 3, 4).

Regarding claim 2, Ubhi teaches wherein the location information (claimed "location information" in the request equates to "destination location" in par. 37 in reference to Fig. 4A step 405: UAV platform 230 receives, from user device 210, a request for a flight path from a current location to a destination location; par. 69 provides a real-life example of a request for a flight path from Washington D.C. to Fairfax Va. for the UAV; in this case "location B" would be the destination at Fairfax Va.) comprises at least one of (alternative requirements) a cell identifier or a base station identifier, an operating area, or geolocation information (claimed "geolocation information" is taught in Ubhi par. 57: the flight path instructions include specific altitudes for UAV 220 between fixed geographic coordinates, e.g., a first location and a second location; navigational information, e.g., travel east for three kilometers, then north for two kilometers, etc.)

Regarding claim 4, claim 4 recites "The method according to claim 1, wherein the timing information comprises an expected arrival time range at a given location or an expected time range of operating the unmanned aerial vehicle in a given area", claim 4 is alternative, and isn't required to be met, because claim 4 depends on alternative requirements in claim 1 recited after the term "or".

Regarding claim 5, Ubhi teaches further comprising: storing at least one of the location information or the timing information (Ubhi par. 23: data storage 235 may store information, such as historical information of former flight paths within the geographical region; data storage 235 may be included within UAV platform 230) at the network entity (UAV platform at the bottom of Ubhi Fig. 1B), wherein the connection establishment request (Ubhi Fig. 4A step 405: UAV platform 230 receives, from user device 210, a request for a flight path from a current location to a destination location; claimed "connection establishment request" equates to Ubhi's "request for a flight path" in step 405, because a connection will be established in step 435 as a consequence of Ubhi's request in step 405) comprises an indication that the location information will be used for a future route of the unmanned aerial vehicle (par. 69 provides a real-life example of a request for a flight path from Washington D.C. to Fairfax Va. for the UAV; Ubhi's flight request equates to claimed indication of a future route). 

Regarding claim 6, Ubhi teaches wherein the establishing of the connection (Ubhi par. 57, 58 in reference to Fig. 4A steps 430, 435: UAV platform 230 generates flight path instructions that identify the selected network, and instructing UAV 220 to connect to network X, Y throughout the flight path; par. 12: UAV connects to the wireless network based on the selection of the wireless network; the UAV platform provides flight path instructions to the UAV, via the wireless network) comprises: transmitting another request from the network entity (Ubhi par. 21: UAV platform 230 generates flight path, and provides the flight path instructions to UAV 220) to a base station in the network (Ubhi par. 24: the wireless network includes base stations; therefore the request generated by the network entity may be forwarded to a base station), wherein the another request comprises at least one of the location information (Ubhi par. 57: the flight path instructions include specific altitudes for UAV 220 between fixed geographic coordinates, e.g., a first location and a second location; navigational information, e.g., travel east for three kilometers, then north for two kilometers, etc.) or the timing information.  

Regarding claim 11, Ubhi teaches further comprising: receiving a dedicated message (Ubhi Fig. 4A step 405: UAV platform 230 receives, from user device 210, a request for a flight path from a current location to a destination location; claimed "dedicated message" equates to Ubhi's "request for a flight path" in step 405) from the traffic management system (user devices in Ubhi Fig. 1B) of the unmanned aerial vehicle (see the UAV at the top of Ubhi Fig. 1B), wherein the dedicated message includes at least one of updated location information (claimed "updated location information" in the request equates to "destination location" in par. 37 in reference to Fig. 4A step 405: UAV platform 230 receives, from user device 210, a request for a flight path from a current location to a destination location; par. 69 provides a real-life example of a request for a flight path from Washington D.C. to Fairfax Va. for the UAV; in this case "location B" would be the destination at Fairfax Va.) or updated timing information.  

Regarding claim 15, Ubhi teaches a method (please refer to Ubhi Fig. 1B, 4A, 4B – Fig. 4A and 4B represent a method), comprising: 
receiving a request (Ubhi Fig. 4A step 405: UAV platform 230 receives, from user device 210, a request for a flight path from a current location to a destination location; claimed "connection establishment request" equates to Ubhi's "request for a flight path" in step 405, because a connection will be established in step 435 as a consequence of Ubhi's request in step 405) at an unmanned aerial vehicle (UAV platform at the bottom of Ubhi Fig. 1B; Ubhi's request is forwarded to the UAV at the top of Ubhi Fig. 1B, as explained in Ubhi par. 57, 58 in reference to Fig. 4A steps 430, 435: UAV platform 230 generates flight path instructions that identify the selected network, and instructing UAV 220 to connect to network X, Y throughout the flight path) from a traffic management system (user devices in Ubhi Fig. 1B) via a cellular network (Ubhi Fig. 1A shows that the UAV platform is connected to the UAV via a wireless network; Ubhi par. 24 explains that the wireless network can be cellular), wherein the request comprises at least one of location information (claimed "location information" in the request equates to "destination location" in par. 37 in reference to Fig. 4A step 405: UAV platform 230 receives, from user device 210, a request for a flight path from a current location to a destination location; par. 69 provides a real-life example of a request for a flight path from Washington D.C. to Fairfax Va. for the UAV; in this case "location B" would be the destination at Fairfax Va.) or (the claim requirements after "or" are alternative to the requirements before "or") timing information of a planned route for the unmanned aerial vehicle (claimed "planned route" in the request equates to the flight path from a current location to a destination location in Ubhi par. 37, for example from Washington D.C. to Fairfax Va. in par. 69); and 
establishing a connection between the unmanned aerial vehicle and the cellular network (Ubhi Fig. 1A, 1B represent a connection established between the UAV at the top and the wireless network; Ubhi par. 24 explains that the wireless network can be cellular) based on the request (Ubhi par. 57, 58 in reference to Fig. 4A steps 430, 435: UAV platform 230 generates flight path instructions that identify the selected network, and instructing UAV 220 to connect to network X, Y throughout the flight path; par. 12: UAV connects to the wireless network based on the selection of the wireless network; the UAV platform provides flight path instructions to the UAV, via the wireless network).  
Claimed "connection establishment request" equates to Ubhi's "request for a flight path" in step 405, because a connection will be established in step 435 as a consequence of Ubhi's request in step 405; however, Ubhi's "request for a flight path" is not explicitly named a "connection establishment request", as in the claim.
Ouyang teaches (please refer to Ouyang Fig. 18 and par. 122 in reference to step 411) receiving a connection establishment request at a network entity from a traffic management system (Ouyang Fig. 18 and par. 122 in reference to step 411: the ground station sends a two-party pairing request to the target unmanned aerial vehicle).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Ubhi, by enabling Ubhi's networks to send a two-party pairing request to a target unmanned aerial vehicle, as suggested by Ouyang, so as to reduce complexity of communications between multiple applications and multiple unmanned aerial vehicles and improve efficiency of communications between multiple applications and multiple unmanned aerial vehicles (Ouyang par. 3, 4).

Regarding claim 16, Ubhi teaches wherein the location information (claimed "location information" in the request equates to "destination location" in par. 37 in reference to Fig. 4A step 405: UAV platform 230 receives, from user device 210, a request for a flight path from a current location to a destination location; par. 69 provides a real-life example of a request for a flight path from Washington D.C. to Fairfax Va. for the UAV; in this case "location B" would be the destination at Fairfax Va.) comprises at least one of (alternative requirements) a cell identifier or a base station identifier, an operating area, or geolocation information (claimed "geolocation information" is taught in Ubhi par. 57: the flight path instructions include specific altitudes for UAV 220 between fixed geographic coordinates, e.g., a first location and a second location; navigational information, e.g., travel east for three kilometers, then north for two kilometers, etc.)

Regarding claim 17, claim 17 recites "The method according to claim 15, wherein the timing information comprises an expected arrival time range at a given location or expected time range of operating the unmanned aerial vehicle in a given area." Claim 17 is alternative, and isn't required to be met, because claim 17 depends on alternative requirements in claim 1 recited after the term "or".

Regarding claim 22, Ubhi teaches further comprising: receiving a message (Ubhi Fig. 4A step 405: UAV platform 230 receives, from user device 210, a request for a flight path from a current location to a destination location; claimed "message" equates to Ubhi's "request for a flight path" in step 405) from the traffic management system (user devices in Ubhi Fig. 1B), wherein the message includes at least one of updated location information (claimed "updated location information" in the request equates to "destination location" in par. 37 in reference to Fig. 4A step 405: UAV platform 230 receives, from user device 210, a request for a flight path from a current location to a destination location; par. 69 provides a real-life example of a request for a flight path from Washington D.C. to Fairfax Va. for the UAV; in this case "location B" would be the destination at Fairfax Va.) or updated timing information.  

Regarding claim 26, Ubhi teaches an apparatus (please refer to Ubhi Fig. 1B, 4A, 4B – Fig. 1A represents one or more apparatuses), comprising: 
at least one processor (Ubhi Fig. 3 processor 320); and
at least one memory (Ubhi Fig. 3 memory 330) including computer program code (Ubhi par. 33, 34, 83), wherein the at least one memory (Ubhi Fig. 3 memory 330) and the computer program code (Ubhi par. 33, 34, 83) are configured to, with the at least one processor (Ubhi Fig. 3 processor 320), cause the apparatus to perform a method (Ubhi Fig. 4A and 4B represent a method), the method including:
receiving a request (Ubhi Fig. 4A step 405: UAV platform 230 receives, from user device 210, a request for a flight path from a current location to a destination location; claimed "connection establishment request" equates to Ubhi's "request for a flight path" in step 405, because a connection will be established in step 435 as a consequence of Ubhi's request in step 405) at a network entity (UAV platform at the bottom of Ubhi Fig. 1B) from a traffic management system (user devices in Ubhi Fig. 1B) of an unmanned aerial vehicle (see the UAV at the top of Ubhi Fig. 1B; Ubhi par. 1: an unmanned aerial vehicle (UAV) is an aircraft without a human pilot aboard), wherein the request comprises at least one of location information (claimed "location information" in the request equates to "destination location" in par. 37 in reference to Fig. 4A step 405: UAV platform 230 receives, from user device 210, a request for a flight path from a current location to a destination location; par. 69 provides a real-life example of a request for a flight path from Washington D.C. to Fairfax Va. for the UAV; in this case "location B" would be the destination at Fairfax Va.) or (the claim requirements after "or" are alternative to the requirements before "or") timing information of a planned route for the unmanned aerial vehicle (claimed "planned route" in the request equates to the flight path from a current location to a destination location in Ubhi par. 37, for example from Washington D.C. to Fairfax Va. in par. 69); and
establishing a connection between the unmanned aerial vehicle and a cellular network (Ubhi Fig. 1A, 1B represent a connection established between the UAV at the top and the wireless network; Ubhi par. 24 explains that the wireless network can be cellular) via the network entity (UAV platform at the bottom of Ubhi Fig. 1B)  based on the request (Ubhi par. 57, 58 in reference to Fig. 4A steps 430, 435: UAV platform 230 generates flight path instructions that identify the selected network, and instructing UAV 220 to connect to network X, Y throughout the flight path; par. 12: UAV connects to the wireless network based on the selection of the wireless network; the UAV platform provides flight path instructions to the UAV, via the wireless network).  
Claimed "connection establishment request" equates to Ubhi's "request for a flight path" in step 405, because a connection will be established in step 435 as a consequence of Ubhi's request in step 405; however, Ubhi's "request for a flight path" is not explicitly named a "connection establishment request", as in the claim.
Ouyang teaches (please refer to Ouyang Fig. 18 and par. 122 in reference to step 411) receiving a connection establishment request at a network entity from a traffic management system (Ouyang Fig. 18 and par. 122 in reference to step 411: the ground station sends a two-party pairing request to the target unmanned aerial vehicle).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Ubhi, by enabling Ubhi's networks to send a two-party pairing request to a target unmanned aerial vehicle, as suggested by Ouyang, so as to reduce complexity of communications between multiple applications and multiple unmanned aerial vehicles and improve efficiency of communications between multiple applications and multiple unmanned aerial vehicles (Ouyang par. 3, 4).

Regarding claim 27, Ubhi teaches a computer program (Ubhi par. 33, 34, 83) embodied on a non-transitory computer-readable medium (Ubhi Fig. 3 memory 330, par. 30), said computer program (Ubhi par. 33, 34, 83) comprising instructions (Ubhi par. 33, 34, 83; "instructions" on par. 29) that, when executed in hardware (Ubhi Fig. 3 processor 320), perform the method (Ubhi Fig. 4A and 4B represent a method) according to claim 1 (please refer to the rejection analysis of claim 1, under 35 USC 103).  

Regarding claim 31, Ubhi teaches an apparatus (please refer to Ubhi Fig. 1B, 4A, 4B – Fig. 1A represents one or more apparatuses) comprising: at least one processor (Ubhi Fig. 3 processor 320); and at least one memory (Ubhi Fig. 3 memory 330, par. 30) including computer program code (Ubhi par. 33, 34, 83), wherein the at least one memory (Ubhi Fig. 3 memory 330, par. 30) and the computer program code (Ubhi par. 33, 34, 83) are configured to, with the at least one processor (Ubhi Fig. 3 processor 320), cause the apparatus (Ubhi Fig. 1B, 4A, 4B – Fig. 1A represents one or more apparatuses) at least to perform a process (Ubhi Fig. 4A and 4B represent a process), the process including the method (Ubhi Fig. 4A and 4B represent a method) according to claim 15 (please refer to the rejection analysis of claim 15, under 35 USC 103).

Regarding claim 32, Ubhi teaches a computer program (Ubhi par. 33, 34, 83)  embodied on a non-transitory computer-readable medium (Ubhi Fig. 3 memory 330, par. 30), said computer program (Ubhi par. 33, 34, 83)  comprising instructions (Ubhi par. 33, 34, 83; "instructions" on par. 29) that, when executed in hardware (Ubhi Fig. 3 processor 320), perform the method (Ubhi Fig. 4A and 4B represent a method) according to claim 15 (please refer to the rejection analysis of claim 15, under 35 USC 103).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ubhi, in view of Ouyang, and further in view of Fodor et al (publication number 2011/0217989), hereinafter Fodor.

Regarding claim 3, Ubhi as modified does not explicitly teach claimed "further comprising: translating at the network entity the geolocation information into the cell identifier or the base station identifier".
Fodor teaches further comprising: translating at the network entity the geolocation information into the cell identifier or the base station identifier (Fodor par. 6: "cell identities (cell IDs)"; par. 24: the absolute geographical coordinates of the first user terminal are sent in a request for converting them into relative coordinates comprising a cell ID and geometry values, followed by a step of receiving the coordinates of the first user terminal, converted into relative coordinates comprising cell ID and geometry values, from the second radio base station).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Ubhi as modified, by configuring a mobile device to send the absolute geographical coordinates of a user terminal in a request for converting them into relative coordinates comprising a cell ID and geometry values, followed by a step of receiving the coordinates of the first user terminal, converted into relative coordinates comprising cell ID and geometry values, from the second radio base station, as suggested by Fodor, because there is a need to provide an improved performance in a wireless communication system by  providing a rendezvous service that can provide assistance to users who try to find the way to another user, or to any other determined meeting place (Fodor par. 9, 19).

Claims 6, 7, 12, 13, 18, 19, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ubhi, in view of Ouyang, and further in view of Beaurepaire et al (publication number 2017/0069209), hereinafter Beaurepaire.

Regarding claim 6, Ubhi as modified does not explicitly teach wherein the establishing of the connection comprises: transmitting another request from the network entity to a base station in the network, wherein the another request comprises at least one of the location information or the timing information.
Beaurepaire teaches wherein the establishing of the connection comprises: transmitting another request from the network entity to a base station in the network (Beaurepaire Fig. 7 and par. 77: in step 703, the wireless communication access point 109 receives a request for the traffic information, the navigation information, or a combination thereof from the one or more devices), wherein the another request comprises at least one of the location information (Beaurepaire Fig. 10 and par. 82: the wireless communication access point 1009 receives location related information (e.g., position information, destination information, heading information, speed information, etc.) from vehicle 1011) or the timing information.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Ubhi as modified, by enabling the wireless communication access point to receive location related information, to receive a request for the traffic information, to determine detour information around at least one obstruction in a road segment and navigate a user back to the original route, and transmit the navigation information to the vehicle,  as suggested by Beaurepaire, because users find themselves in a congested traffic area, and are slowed down by the heavy traffic resulting from that sudden traffic event which was never reported, service providers and device manufacturers (e.g., wireless, cellular, etc.) are continually challenged to deliver value and convenience to consumers by, for example, providing a service that notifies users and/or vehicles in a dynamic manner regarding blocking elements that momentarily obstructs traffic flow in a road segment; therefore, there is a need for an approach for providing navigation information based on traffic information for a geographic coverage area (Beaurepaire par. 1, 2).

Regarding claim 7, Ubhi as modified does not explicitly teach further comprising at least one of: triggering a base station in the network to transmit a handover request to a target base station, wherein the handover request comprises at least one of the location information or timing information; or transmitting a message from the network entity to the target base station, wherein the message comprises at least one of the location information or timing information.
Beaurepaire teaches further comprising at least one of: triggering a base station in the network to transmit a handover request to a target base station, wherein the handover request comprises at least one of the location information or timing information; or transmitting a message from the network entity to the target base station (Beaurepaire Fig. 7 and par. 77: in step 703, the wireless communication access point 109 receives a request for the traffic information, the navigation information, or a combination thereof from the one or more devices), wherein the message comprises at least one of the location information (Beaurepaire Fig. 10 and par. 82: the wireless communication access point 1009 receives location related information (e.g., position information, destination information, heading information, speed information, etc.) from vehicle 1011)  or timing information.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Ubhi as modified, by enabling the wireless communication access point to receive location related information, to receive a request for the traffic information, to determine detour information around at least one obstruction in a road segment and navigate a user back to the original route, and transmit the navigation information to the vehicle,  as suggested by Beaurepaire, because users find themselves in a congested traffic area, and are slowed down by the heavy traffic resulting from that sudden traffic event which was never reported, service providers and device manufacturers (e.g., wireless, cellular, etc.) are continually challenged to deliver value and convenience to consumers by, for example, providing a service that notifies users and/or vehicles in a dynamic manner regarding blocking elements that momentarily obstructs traffic flow in a road segment; therefore, there is a need for an approach for providing navigation information based on traffic information for a geographic coverage area (Beaurepaire par. 1, 2).

Regarding claim 12, Ubhi as modified does not explicitly teach further comprising: receiving from a radio access network an indication that at least one of the location information or the timing information of the planned route of the unmanned aerial vehicle is not preferable; and forwarding the indication that the planned route is not preferable to at least one of the unmanned aerial vehicles or the traffic management system.  
Beaurepaire teaches further comprising: receiving from a radio access network an indication that at least one of the location information (Beaurepaire par. 65: the wireless communication access point 109 computes a new route locally at the base station level. Then, the wireless communication access point 109 presents the new routes as an image overlay of the detour with detour and blockages highlighted) or the timing information of the planned route of the unmanned aerial vehicle is not preferable (Beaurepaire par. 67: the wireless communication access point determines detour information around at least one obstruction in a road segment, and may navigate a user back to the original route); and forwarding the indication that the planned route is not preferable to at least one of the unmanned aerial vehicles or the traffic management system (Beaurepaire Fig. 10 and par. 82: the wireless communication access point 1009 transmits the navigation information to the vehicle 1011, such as alternative routes; par. 43 in reference to Fig. 1A explains that services platform 113 can calculate routes for the vehicles; therefore these routes could be transmitted to access point 109 and forwarded to vehicle 129 in Beaurepaire Fig. 1A).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Ubhi as modified, by enabling the wireless communication access point to receive location related information, to receive a request for the traffic information, to determine detour information around at least one obstruction in a road segment and navigate a user back to the original route, and transmit the navigation information to the vehicle, as suggested by Beaurepaire, because users find themselves in a congested traffic area, and are slowed down by the heavy traffic resulting from that sudden traffic event which was never reported, service providers and device manufacturers (e.g., wireless, cellular, etc.) are continually challenged to deliver value and convenience to consumers by, for example, providing a service that notifies users and/or vehicles in a dynamic manner regarding blocking elements that momentarily obstructs traffic flow in a road segment; therefore, there is a need for an approach for providing navigation information based on traffic information for a geographic coverage area (Beaurepaire par. 1, 2).

Regarding claim 13, Ubhi as modified does not explicitly teach wherein the received indication that the planned route of the unmanned aerial vehicle is not preferable comprises an alternative -4-path or an alternative set of cells for reaching an endpoint of the route of the unmanned aerial vehicle.  
Beaurepaire teaches wherein the received indication that the planned route of the unmanned aerial vehicle is not preferable comprises an alternative -4-path (Beaurepaire par. 67: the wireless communication access point determines detour information around at least one obstruction in a road segment, and may navigate a user back to the original route) or an alternative set of cells for reaching an endpoint of the route of the unmanned aerial vehicle (Beaurepaire par. 65: the wireless communication access point 109 computes a new route locally at the base station level. Then, the wireless communication access point 109 presents the new routes as an image overlay of the detour with detour and blockages highlighted).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Ubhi as modified, by enabling the wireless communication access point to receive location related information, to receive a request for the traffic information, to determine detour information around at least one obstruction in a road segment and navigate a user back to the original route, and transmit the navigation information to the vehicle,  as suggested by Beaurepaire, because users find themselves in a congested traffic area, and are slowed down by the heavy traffic resulting from that sudden traffic event which was never reported, service providers and device manufacturers (e.g., wireless, cellular, etc.) are continually challenged to deliver value and convenience to consumers by, for example, providing a service that notifies users and/or vehicles in a dynamic manner regarding blocking elements that momentarily obstructs traffic flow in a road segment; therefore, there is a need for an approach for providing navigation information based on traffic information for a geographic coverage area (Beaurepaire par. 1, 2).

Regarding claim 18, Ubhi as modified does not explicitly teach wherein the establishing of the connection comprises: transmitting another request from the unmanned aerial vehicle to a base station in the network, wherein the another request comprises at least one of the location information or the timing information.  
Beaurepaire teaches wherein the establishing of the connection comprises: transmitting another request from the unmanned aerial vehicle to a base station in the network (Beaurepaire Fig. 7 and par. 77: in step 703, the wireless communication access point 109 receives a request for the traffic information, the navigation information, or a combination thereof from the one or more devices), wherein the another request comprises at least one of the location information (Beaurepaire Fig. 10 and par. 82: the wireless communication access point 1009 receives location related information (e.g., position information, destination information, heading information, speed information, etc.) from vehicle 1011) or the timing information.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Ubhi as modified, by enabling the wireless communication access point to receive location related information, to receive a request for the traffic information, to determine detour information around at least one obstruction in a road segment and navigate a user back to the original route, and transmit the navigation information to the vehicle,  as suggested by Beaurepaire, because users find themselves in a congested traffic area, and are slowed down by the heavy traffic resulting from that sudden traffic event which was never reported, service providers and device manufacturers (e.g., wireless, cellular, etc.) are continually challenged to deliver value and convenience to consumers by, for example, providing a service that notifies users and/or vehicles in a dynamic manner regarding blocking elements that momentarily obstructs traffic flow in a road segment; therefore, there is a need for an approach for providing navigation information based on traffic information for a geographic coverage area (Beaurepaire par. 1, 2).

Regarding claim 19, Ubhi as modified does not explicitly teach further comprising at least one of: triggering a base station in the network to transmit a handover request to a target base station, wherein the handover request comprises at least one of the location information or timing information; or transmitting a message from the unmanned aerial vehicle to the target base station, wherein the message comprises at least one of the location information or timing information.
Beaurepaire teaches further comprising at least one of: triggering a base station in the network to transmit a handover request to a target base station, wherein the handover request comprises at least one of the location information or timing information; or transmitting a message from the unmanned aerial vehicle to the target base station (Beaurepaire Fig. 7 and par. 77: in step 703, the wireless communication access point 109 receives a request for the traffic information, the navigation information, or a combination thereof from the one or more devices), wherein the message comprises at least one of the location information (Beaurepaire Fig. 10 and par. 82: the wireless communication access point 1009 receives location related information (e.g., position information, destination information, heading information, speed information, etc.) from vehicle 1011) or timing information.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Ubhi as modified, by enabling the wireless communication access point to receive location related information, to receive a request for the traffic information, to determine detour information around at least one obstruction in a road segment and navigate a user back to the original route, and transmit the navigation information to the vehicle,  as suggested by Beaurepaire, because users find themselves in a congested traffic area, and are slowed down by the heavy traffic resulting from that sudden traffic event which was never reported, service providers and device manufacturers (e.g., wireless, cellular, etc.) are continually challenged to deliver value and convenience to consumers by, for example, providing a service that notifies users and/or vehicles in a dynamic manner regarding blocking elements that momentarily obstructs traffic flow in a road segment; therefore, there is a need for an approach for providing navigation information based on traffic information for a geographic coverage area (Beaurepaire par. 1, 2).

Regarding claim 23, Ubhi as modified does not explicitly teach further comprising: forwarding at least one of the updated location information or the updated timing information to the base station.
Beaurepaire teaches further comprising: forwarding at least one of the updated location information (Beaurepaire Fig. 10 and par. 82: the wireless communication access point 1009 receives location related information (e.g., position information, destination information, heading information, speed information, etc.) from vehicle 1011) or the updated timing information to the base station.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Ubhi as modified, by enabling the wireless communication access point to receive location related information, to receive a request for the traffic information, to determine detour information around at least one obstruction in a road segment and navigate a user back to the original route, and transmit the navigation information to the vehicle,  as suggested by Beaurepaire, because users find themselves in a congested traffic area, and are slowed down by the heavy traffic resulting from that sudden traffic event which was never reported, service providers and device manufacturers (e.g., wireless, cellular, etc.) are continually challenged to deliver value and convenience to consumers by, for example, providing a service that notifies users and/or vehicles in a dynamic manner regarding blocking elements that momentarily obstructs traffic flow in a road segment; therefore, there is a need for an approach for providing navigation information based on traffic information for a geographic coverage area (Beaurepaire par. 1, 2).

Regarding claim 24, Ubhi as modified does not explicitly teach further comprising: receiving an indication at the unmanned aerial vehicle from a radio access network including the base station that at least one of the location information or the timing information of the planned route of the unmanned aerial vehicle is not preferable. 
Beaurepaire teaches further comprising: receiving an indication at the unmanned aerial vehicle from a radio access network including the base station that at least one of the location information (Beaurepaire par. 65: the wireless communication access point 109 computes a new route locally at the base station level. Then, the wireless communication access point 109 presents the new routes as an image overlay of the detour with detour and blockages highlighted) or the timing information of the planned route of the unmanned aerial vehicle is not preferable (Beaurepaire par. 67: the wireless communication access point determines detour information around at least one obstruction in a road segment, and may navigate a user back to the original route).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Ubhi as modified, by enabling the wireless communication access point to receive location related information, to receive a request for the traffic information, to determine detour information around at least one obstruction in a road segment and navigate a user back to the original route, and transmit the navigation information to the vehicle,  as suggested by Beaurepaire, because users find themselves in a congested traffic area, and are slowed down by the heavy traffic resulting from that sudden traffic event which was never reported, service providers and device manufacturers (e.g., wireless, cellular, etc.) are continually challenged to deliver value and convenience to consumers by, for example, providing a service that notifies users and/or vehicles in a dynamic manner regarding blocking elements that momentarily obstructs traffic flow in a road segment; therefore, there is a need for an approach for providing navigation information based on traffic information for a geographic coverage area (Beaurepaire par. 1, 2).

Regarding claim 25, Ubhi as modified does not explicitly teach wherein the received indication that the planned route of the unmanned aerial vehicle is not preferable comprises an alternative path or an alternative set of cells for reaching an endpoint of the route of the unmanned aerial vehicle.  
Beaurepaire teaches wherein the received indication that the planned route of the unmanned aerial vehicle is not preferable comprises an alternative path (Beaurepaire par. 67: the wireless communication access point determines detour information around at least one obstruction in a road segment, and may navigate a user back to the original route) or an alternative set of cells for reaching an endpoint of the route of the unmanned aerial vehicle (Beaurepaire par. 65: the wireless communication access point 109 computes a new route locally at the base station level. Then, the wireless communication access point 109 presents the new routes as an image overlay of the detour with detour and blockages highlighted).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Ubhi as modified, by enabling the wireless communication access point to receive location related information, to receive a request for the traffic information, to determine detour information around at least one obstruction in a road segment and navigate a user back to the original route, and transmit the navigation information to the vehicle,  as suggested by Beaurepaire, because users find themselves in a congested traffic area, and are slowed down by the heavy traffic resulting from that sudden traffic event which was never reported, service providers and device manufacturers (e.g., wireless, cellular, etc.) are continually challenged to deliver value and convenience to consumers by, for example, providing a service that notifies users and/or vehicles in a dynamic manner regarding blocking elements that momentarily obstructs traffic flow in a road segment; therefore, there is a need for an approach for providing navigation information based on traffic information for a geographic coverage area (Beaurepaire par. 1, 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday and Tuesday from 9:00 AM to 5:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/RONALD EISNER/
Primary Examiner, Art Unit 2644